SUMMARY PROSPECTUS | AUGUST 30, 2013 IQ ALPHA Hedge Strategy Fund Investor Class Shares IQHOX Institutional Class Shares IQHIX This summary prospectus is designed to provide investors with key fund information in a clear and concise format. Before you invest, you may want to review the Fund’s full prospectus, which contains more information about the Fund and its risks. The Fund’s full prospectus dated August 28, 2013 and statement of additional information dated August 28, 2013, and most recent annual report to shareholders, dated April 30, 2013, are all incorporated by reference into this Summary Prospectus. All this information may be obtained at no cost either: online at indexiq.com/education.html; by calling IndexIQ Funds at 888-934-0777 or by sending an email request to info@indexiq.com. Not FDIC-Insured | May Lose Value | No Bank Guarantee Summary Information IQ ALPHA Hedge Strategy Fund Investment Objective The Fund seeks investment results that correspond (before fees and expenses) generally to the price and yield performance of its underlying index, the IQ Alpha Hedge Index (the “Index”). The Index seeks to provide superior returns (“alpha”) relative to the Standard & Poor’s 500 ® Composite Stock Total Return Index (the “S&P 500 Index”) with lower volatility than the S&P 500 Index and correlation to the S&P 500 Index that is similar to the correlation between hedge funds (as measured by broad-based hedge fund indexes) and the S&P 500 Index. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund (“Shares”). Shareholder Fees (fees paid directly from your investment): Investor Class Institutional Class Redemption Fee (Shares that are held less than seven days are subject to a 2% redemption fee, which may be waived by the Trust under certain circumstances) 2.00 % 2.00 % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investor Class Institutional Class Management Fee 0.95 % 0.95 % Distribution and/or Service (12b-1) Fees 0.25 % 0.00 % Other Expenses 0.36 % 0.22 % Acquired Fund Fees & Expenses(a) 0.18 % 0.18 % Total Annual Fund Operating Expenses(a) 1.74 % 1.35 % Fee Waiver and/or Expense Reimbursement(b) 0.00 %(c) 0.00 %(c) Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.74 % 1.35 % (a) The Total Annual Fund Operating Expenses may not correlate to the ratio of expenses to average net assets as reported in the “Financial Highlights” section of the Prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees & Expenses. Acquired Fund Fees & Expenses represent the Fund’s pro rata share of fees and expenses incurred indirectly as a result of investing in other funds, including exchange-traded funds (“ETFs”) and money market funds. (b) IndexIQ Advisors LLC (the “Investment Advisor”) has contractually agreed to reduce its Management Fees and to reimburse other expenses to the extent “Total Annual Fund Operating Expenses” (excluding interest, taxes, brokerage fees and commissions, dividends paid on short sales, Acquired Fund Fees & Expenses, extraordinary expenses, and Distribution and or Service (12b-1) Fees, if any), as a percentage of average daily net assets, exceed 1.65% for the Institutional Class 2 Shares and Investor Class Shares through September 30, 2014. After such date, the expense limitation may be renewed, terminated or revised by the Investment Advisor. (c) Due to the repayment provision in footnote (b), the Investment Advisor was repaid a portion of expenses previously reimbursed by the Investment Advisor. Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your Shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain at current levels. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years* 5 Years* 10 Years* Investor Class $177 $548 $944 $2,052 Institutional Class $137 $428 $739 $1,624 * The Expense Example reflects the current expense waiver and reimbursement agreement in effect through September 30, 2014. Thus, the 3 years, 5 years and 10 years examples reflect the expense waiver and reimbursement for only the first year. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 197% of the average value of its portfolio. Principal Investment Strategies The Fund is a “fund of funds” which means it invests, under normal circumstances, a significant portion of its assets (excluding collateral held from securities lending) in underlying funds, including ETFs, exchange-traded notes (“ETNs”), and other exchange-traded vehicles issuing equity securities organized in the U.S., such as exchange traded commodity pools (“ETVs”) (collectively, “Underlying ETFs”). The Fund will take both long and short positions in the Underlying ETFs in which it invests. The Fund may also invest in one or more financial instruments, including but not limited to swap agreements (collectively, “Financial Instruments”). The Fund uses total return swaps as a principal investment strategy to increase the overall exposure of the Fund to replicate the leveraged exposures of the Underlying Index and may also use total return swaps to effect certain short positions reflected in its Underlying Index. The exposure of the Fund will vary but in any event will be no more than 200% of net assets as of each monthly rebalance date. The Fund employs a “passive management” — or indexing — investment approach designed to track the performance of the Underlying Index, which was developed by Financial Development Holdco LLC (“IndexIQ”), the parent company of the Fund’s Investment Advisor. 3 The Underlying Index consists of a number of components (“Underlying Index Components”) selected in accordance with IndexIQ’s rules-based methodology of such Underlying Index. Such Underlying Index Components include long and short positions primarily in ETFs, but may also include ETNs and ETVs. The Underlying Index construction process begins by seeking to track the “beta” portion of the returns (i.e., that portion of the returns of hedge funds that are non-idiosyncratic, or unrelated to manager skill) of hedge funds that employ various hedge fund investment styles (the “Strategy”). These styles may include but are not limited to long/short equity, macro, market neutral, event-driven, fixed-income arbitrage, emerging markets and other strategies commonly used by hedge fund managers. • Long/Short hedge funds typically diversify their risks by limiting the net exposure to particular regions, industries, sectors and market capitalization bands, allowing them to focus on company-specific anomalies.
